Case: 21-51211     Document: 00516516579         Page: 1     Date Filed: 10/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-51211
                                Summary Calendar                            FILED
                                                                     October 21, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Rick Benavides,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:19-CR-152-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Rick Benavides appeals his conviction and sentence for attempted
   coercion and enticement of a minor. He challenges the admission of extrinsic
   offense evidence, the sufficiency of the evidence, and the application of a
   sentence enhancement.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51211      Document: 00516516579           Page: 2   Date Filed: 10/21/2022




                                     No. 21-51211


          The district court did not abuse its discretion by admitting a
   masturbation video and picture of female genitalia found through a forensic
   search of Benavides’s cell phone. See United States v. Kinchen, 729 F.3d 466,
   470 (5th Cir. 2013). The record evidence is sufficient to support a finding
   that Benavides exchanged the video and picture with a user of the Whisper
   application whom Benavides believed was a 15-year-old girl. See United States
   v. Gutierrez-Mendez, 752 F.3d 418, 423 (5th Cir. 2014). The extrinsic act
   evidence was relevant to rebut his entrapment defense. See United States v.
   Hooker, 997 F.2d 67, 76 (5th Cir. 1993); Fed. R. Evid. 404(b). Contrary
   to Benavides’s assertion, evidence of extrinsic offenses that occur
   subsequent to the charged offense is not barred by Rule 404(b). See United
   States v. Jimenez, 613 F.2d 1373, 1375-76 (5th Cir. 1980). Evidence that
   Benavides was exchanging sexually explicit videos and pictures with someone
   he believed was a 15-year-old girl, while simultaneously chatting with and
   arranging to meet the Government’s 14-year-old persona, suggests that he
   was predisposed to entice a minor to engage in sexual activity and was not
   induced by the Government’s actions. See United States v. Howard, 766 F.3d
   414, 425 (5th Cir. 2014).
          Moreover, the video and picture were not unduly prejudicial as they
   did not show violence or sexual contact. See United States v. Grimes, 244 F.3d
   375, 383 (5th Cir. 2001). The Government’s need for the evidence, the
   similarity of the offenses, and the closeness in time made the extrinsic
   evidence highly probative in proving the key issue at trial. See United States
   v. Juarez, 866 F.3d 622, 627 (5th Cir. 2017). In addition, the district court
   was careful to limit the amount of the media that was shown to the jury and
   gave a limiting instruction in the jury charge. See United States v. Naidoo, 995
   F.3d 367, 377-78 (5th Cir. 2021). Benavides has not shown that the admission
   of the video and picture were a “prejudicial abuse of discretion.” United
   States v. Williams, 620 F.3d 483, 491 (5th Cir. 2010) (quotation omitted).




                                          2
Case: 21-51211      Document: 00516516579          Page: 3   Date Filed: 10/21/2022




                                    No. 21-51211


          As for the sufficiency of the evidence, “[e]ntrapment is an affirmative
   defense with two related elements: government inducement of the crime and
   a lack of predisposition on the part of the defendant to engage in the criminal
   conduct.” United States v. Wise, 221 F.3d 140, 154 (5th Cir. 2000). Our
   careful review of the trial evidence in the light most favorable to the verdict
   convinces us that, even assuming that there was government inducement
   here, there was sufficient evidence from which a rational jury could have
   found that the Government proved beyond a reasonable doubt that Benavides
   was predisposed to commit the crime of which he was found guilty. See
   United States v. Reyes, 239 F.3d 722, 739 (5th Cir. 2001); United States v.
   Theagene, 565 F.3d 911, 920 (5th Cir. 2009).
          Finally, Benavides has failed to show that the district court clearly
   erred by finding that he authored a note on his cell phone, describing in the
   first person multiple encounters where he had sexual intercourse with a 14-
   year-old girl. See United States v. Sandlin, 589 F.3d 749, 757 (5th Cir. 2009).
   Benavides failed to offer rebuttal evidence to show “that those facts are
   ‘materially untrue, inaccurate or unreliable.’” United States v. Harris, 702
   F.3d 226, 230 (5th Cir. 2012). He has shown no error in the calculation of
   his sentence. See United States v. Martinez-Romero, 817 F.3d 917, 919 (5th
   Cir. 2016).
          The district court’s judgment is AFFIRMED.




                                          3